Exhibit 10.6
FIRST AMENDMENT TO
BAKER HUGHES INCORPORATED SUPPLEMENTAL RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2009)
     THIS AGREEMENT by Baker Hughes Incorporated (the “Company”),
W I T N E S S E T H:
     WHEREAS, the Company sponsors the Baker Hughes Incorporated Supplemental
Retirement Plan (the “Plan”); and
     WHEREAS, pursuant to Section 14.04 of the Plan, the Company has the right
to amend the Plan; and
     WHEREAS, the Company desires to amend the Plan;
     NOW, THEREFORE, the Company agrees that, effective January 1, 2009,
Section 8.02 of the Plan is amended by adding at the end thereof the following
sentences:
A distribution under this Section 8.02 shall in any event be made within 90 days
after the Participant incurs an Unforeseeable Financial Emergency. The
Participant shall not be permitted to elect the taxable year in which any
payment under this Section 8.02 shall be made.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
the 18th day of December, 2008.

            BAKER HUGHES INCORPORATED
      By:   /s/ Didier Charreton       Title:  Vice President, Human Resources 
           

